Name: COMMISSION REGULATION (EC) No 1180/96 of 27 June 1996 amending Regulation (EC) No 1079/96 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: electrical and nuclear industries;  processed agricultural produce;  Africa;  trade policy;  cooperation policy;  tariff policy
 Date Published: nan

 No L 155/42 EN Official Journal of the European Communities 28 . 6. 96 COMMISSION REGULATION (EC) No 1180/96 of 27 June 1996 amending Regulation (EC) No 1079196 on the supply of milk products as food aid Note (3) of the Annex to Regulation (EC) No 1079/96 is replaced by the following: '(3) The successful tenderer shall deliver to the benefi ­ ciary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and- 137 and iodine-131 levels. Lot A: Radiation certificate must be issued by offi ­ cial authorities and be legalized for the following country: Sudan' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 1079/96 f) issued an invitation to tender for the supply, as food aid, of 329 tonnes of milk powder; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lot B, point 10 of the Annex to Regulation (EC) No 1079/96 is replaced by the following: * 10. Packaging and marking f): See OJ No C 114, 29. 4. 1991 , p. 1 (under I. B (2), I. A (2) (3) and I. B (3)) Language to be used for the marking: French.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . P) OJ No L 174, 7. 7. 1990, p. 6. P) OJ No L 142, 15. 6. 1996, p. 8 .